Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 2, “stores” was probably meant to be storing, and in line 3, “coupled to the processor” was probably meant to be coupled to the memory.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-10, 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hughes, US 2017/0055918 A1.

Regarding Claim 1, Hughes teaches:
A motion data labeling system, comprising (Abstract; paragraph 9: motion monitoring and labeling system):
a memory stores at least one instruction; and a processor, communicatively coupled to the processor, wherein the processor is configured to access and execute the at least one instruction to perform the following (paragraph 99: memory, processor and instructions for implementing the proposed invention):
generating a motion trajectory passage based on at least one initial motion data, wherein the motion trajectory passage comprises an initial posture (Fig. 5; paragraphs 11, 41, 51, 80: generation of user motion model using initial motion data and a starting motion of interest state);
accessing an unlabeled motion data (paragraph 8: receiving the yet to be labeled motion data);
determining whether the unlabeled motion data comprises the initial posture (paragraphs 11, 41: identifying instances of motions of interest in initial motion data including a starting motion of interest state); 
in response to the unlabeled motion data comprising the initial posture, determining whether the unlabeled motion data matches the motion trajectory passage (paragraphs 41, 46-47, 49: determining whether the motion of interest is so identified as representative motions of interest); 
and in response to the unlabeled motion data matching the motion trajectory passage, attaching a label to the unlabeled motion data (paragraphs 9-10: labeling the true instances of motions of interest).

Regarding Claim 2, Hughes further teaches:
The motion data labeling system of claim 1, wherein the motion trajectory passage comprises an upper trajectory boundary and a lower trajectory boundary, and the processor determines whether the unlabeled motion data matching the motion trajectory passage based on the upper trajectory boundary and the lower trajectory boundary (Fig. 5; paragraph 43: median local maximum and minimum of a reference signal used in determining the motion of interest).

Regarding Claim 3, Hughes further teaches:
The motion data labeling system of claim 2, wherein the processor determining whether the unlabeled motion data matches the motion trajectory passage comprising: determining a ratio that the unlabeled motion data falling within the upper trajectory boundary and the lower trajectory boundary; in response to the ratio exceeding an upper tolerance ratio, determining the unlabeled motion data matches the motion trajectory passage; in response to the ratio dropping below a lower tolerance ratio, determining the unlabeled motion data fails to match the motion trajectory passage, wherein the lower tolerance ratio is lower than the upper tolerance ratio (Fig. 5; paragraphs 10, 43: wherein the mean value of the reference signal is determined, this is the ratio, which is used in calculating a mean 
and in response to the ratio falling between the lower tolerance ratio and the upper tolerance ratio, executing a similarity calculation process to determine whether the unlabeled motion data matches the motion trajectory passage (paragraphs 46, 60: and otherwise similarity analysis can be used in determination of the motion of interest).

Regarding Claim 7, Hughes further teaches:
The motion data labeling system of claim 3, wherein the processor drops the unlabeled motion data in response to the unlabeled motion data failing to match the motion trajectory passage (paragraphs 10, 13, 43, 46, 50: using only the previously identified signals as representing motions of interest and ignoring the rest as noise).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes, US 2017/0055918 A1, in view of Daga, US 2019/0347956 A1.

Regarding Claim 8, with Hughes teaching those limitations of the claim as previously pointed out and as pertaining to labeling data, Hughes may not have explicitly taught:
The motion data labeling system of claim 1, wherein the processor executes a feedback process based on the unlabeled motion data with the label. (Emphasis added).
However, Daga in a similar field of endeavor shows (paragraph 50: providing feedback based on the collected action/motion data. Examiner’s note: Thornbrue, US 9,694,267 B1, also teaches this, see for example C2, L51-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Daga with that of Hughes for executing a feedback process based on the motion data.
The ordinary artisan would have been motivated to modify Hughes in the manner set forth above for the purposes of comparing an action and performance of a player with a reference template of best practices or ways of performing a physical motion, action or 

Claims 9-10, 14 are similar to Claims 1, 3, 8 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 15-16, 18, 20 are similar to Claims 1, 3, 7-8 respectively, and are rejected under the same rationale as stated above for those claims. 

Claims 4, 11 and 17 (and their dependencies) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the pertinent and relevant prior art relating to this application where for example Terada, US 2015/0100194 A1, teaches a trajectory generation device which generates a trajectory of a moving object based on an acquired reference trajectory. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVE MISIR/Primary Examiner, Art Unit 2122